  Case 2:20-cv-02508-SVW-PJW Document 12 Filed 07/07/20 Page 1 of 1 Page ID #:36

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-02508-SVW-PJW                                            Date       July 7, 2020
 Title             Gabriel Dorsey v. El Pollo Unico, Inc. et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                     N/A
                 Deputy Clerk                        Court Reporter / Recorder                       Tape No.
                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                              N/A                                                        N/A
 Proceedings:                 IN CHAMBERS ORDER DISCHARGING OSC


         The Order to Show Cause, issued on June 22, 2020 is DISCHARGED.

         The Court dismisses the case as to Apoe Proberties I, LLC only.




                                                                                                       :
                                                                  Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
